The Honorable E. Ray Stalnaker State Representative 11714 Arch Street Pike Little Rock, Arkansas 72206
Dear Representative Stalnaker:
This is in response to your request for an opinion on whether "monies allocated for use in county road and bridge repair and maintenance" may be used for other purposes, such as solid waste and animal control services.
I assume the funds at issue arise from the county's levy of a county road tax under Amendment 61 to the Constitution of Arkansas, which provides:
  County quorum courts may annually levy a county road tax not to exceed three (3) mills on the dollar on all taxable real and personal property within their respective counties. Revenues derived from the county road tax shall be used for the sole purpose of constructing and repairing public roads and bridges within the county wherein levied. The authority granted by this amendment shall be in addition to all other taxing authority of the county quorum courts.
In my opinion, amounts arising from a county road tax levied pursuant to Amendment 61 must be used "for the sole purpose of constructing and repairing public roads and bridges" and may not be used for other purposes such as those mentioned in your request. See also A.C.A. §26-79-105(a); Op. Att'y Gen. 91-140.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh